Citation Nr: 0516434	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  00-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2000 and September 2004 rating 
decisions of the Louisville, Kentucky, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. §§ 7101(c), 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran has a skin disability that was first 
manifested in service and has been shown to exist since 
service.

3.  The veteran's PTSD is manifested by intrusive thoughts 
about the war, nightmares, some difficulty sleeping, hyper 
vigilance, and some difficulty in establishing and 
maintaining effective work and social relationships, with a 
global assessment of functioning (GAF) score of 60.

4.  The veteran PTSD is not manifested by a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks, difficulty in understanding complex commands, 
impaired judgment; impaired memory; impaired abstract 
thinking; hallucinations; obsessional rituals; special 
disorientation; neglect of personal hygiene; suicidal or 
homicidal ideation; or an inability to attend to his daily 
needs.


CONCLUSIONS OF LAW

1.  A skin disability was incurred as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The criteria for a disability evaluation in excess of 30 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
July 2004 with respect to his claim for PTSD.  The Board will 
not address the question of whether notice with respect to 
the veteran skin disability was adequate or not since the 
grant of service connection in this decision represents a 
complete grant of that benefit.  The RO has not sent a second 
VCAA letter detailing the later claim for an increased rating 
for PTSD.  There is no requirement that a second letter be 
sent.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In addition, by 
virtue of the rating decisions on appeal, and the statement 
of the case (SOC), he was provided with specific information 
as to why his claim seeking a higher initial rating was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2004 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's July 2004 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of a March 2005 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  
Additionally, neither the veteran nor his representative have 
pleaded that a notice deficiency exists in this case.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, Vet 
Center records, and provided the veteran with VA 
examinations.  The veteran has not indicated that there is 
additional evidence available.  The Board has carefully 
reviewed the record, particularly in relation to the VA 
examination report dated July 2004 and his March 2005 
testimony of current symptoms, and finds that the July 2004 
VA examination report accurately reflects the veteran's 
current level of disability.  As such, additional medical 
examination is not warranted in this case.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a skin disability or complaints 
of any type regarding his skin.  The veteran's separation 
examination does not indicate any such finding or any 
diagnosis of any similar disability.  The veteran, however, 
is a combat veteran based on service in Vietnam.  He was 
awarded the Combat Infantryman's Badge.  Section 1154(b), 
Title 38, United States Code, provides as follows:

		In the case of any veteran who engaged 
in combat 
with the enemy in active service with a 
military, 
naval, or air organization of the 
United States during a 
period of war, campaign, or expedition, 
the Secretary 
shall accept as sufficient proof of 
service connection 
of any disease or injury alleged to 
have been incurred 
in or aggravated by such service 
satisfactory lay or 
other evidence of service incurrence or 
aggravation of 
such injury or disease, if consistent 
with the 
circumstances, conditions, or hardships 
of such 
service, notwithstanding the fact that 
there is no 
official record of such incurrence or 
aggravation in 
such service, and to that end, shall 
resolve every 
reasonable doubt in favor of the 
veteran.  Service 
connection of such injury or disease 
may be rebutted 
by clear and convincing evidence to the 
contrary.  The 
reasons for granting or denying service 
connection in 
each case shall be recorded in full.

See 38 C.F.R. § 3.304(d) (2004) (implementing regulation).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not the question of whether 
the veteran has a current disability or whether a current 
disability is linked to the incident in service, as to both 
of which questions competent medical evidence is required.  
Huston v. Principi, 17 Vet. App. 195, 205 (2003); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  "Section 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition."  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran testified that he suffered a skin rash while in 
combat and that he was treated my a corpsman and returned to 
duty.  The Board finds that this testimony is credible and is 
consistent with the conditions of service.  Since the veteran 
is a combat veteran, the Board finds that he has met the 
evidentiary burden to establish an in-service occurrence of 
his skin rash.  38 U.S.C.A. § 1154(b) (West 2002).

The VA treatment records and the VA examination from June 
2003 establish that the veteran currently suffers from 
psoriasis vulgaris covering between 5% and 10% of his body.  
The VA examiner offered his opinion that the veteran's 
psoriasis is not related to service.  He based his opinion on 
the lack of service medical records, and the fact that 
psoriasis is not a disease linked to exposure to Agent 
Orange.

The veteran's mother is a Registered Nurse, and she testified 
at a personal hearing at the RO in August 2000.  She observed 
that the veteran did not have a skin disability before 
service and that he did have his current skin disability when 
he returned from service and it has been present continuously 
since then.  

The Board finds that service connection is warranted for the 
veteran's skin disability.  The veteran did suffer a skin 
disability in service,  he currently suffers from psoriasis 
vulgaris, and the veteran's testimony and his mother's 
testimony establish continuity of symptomatology since 
service.  The veteran's mother is a medical professional, and 
as such, is competent to describe the veteran's medical 
condition.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (nurse 
was deemed competent to speak to frostbite residuals).  The 
Board gives less weight to the VA examiner's opinion because 
he based his opinion on the lack of service medical records.  
As noted above, due to the combat presumption, the Board 
finds that the evidence is sufficient to show that the 
veteran did suffer a skin disability in service.  The 
examiner also noted that psoriasis is not a disease related 
to Agent Orange exposure.  The Board agrees, but finds that 
service connection is warranted on a direct basis, rather 
than based on exposure to herbicides.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

III.  Increased rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

A Global Assessment of Functioning Score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2004).  A GAF of 60 is 
defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers)."

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran was exposed to combat while in Vietnam, and has 
PTSD related to his experiences in Vietnam.  The veteran was 
granted entitlement to service connection for PTSD by rating 
decision dated in September 2004 and a 30 percent disability 
rating was assigned.  The veteran has appealed that initial 
rating.

VA treatment notes show complaints of intrusive thoughts 
about the war, anxiety, and some difficulty sleeping due to 
nightmares.  A treatment note date in July 2004 indicates 
that the veteran was alert and oriented, with no signed of 
suicidal or homicidal ideation, no hallucinations or 
delusions, and no cognitive impairments.  The veteran was 
able to work.

The veteran underwent a VA examination in July 2004.  The 
veteran complained of intrusive thoughts, nightmares, hyper 
vigilance, and an easy startle response, difficulty sleeping 
and nightmares.  He stated that it was hard for him to be 
around people.  The veteran has been married for 32 years 
with three grown children.  He described his marital 
relationship as good.  The veteran was casually dressed in 
clean clothes with good personal hygiene.  He had an anxious 
affect, but as cooperative and had normal rate and rhythm of 
speech.  There was some minor memory impairment but no 
indication of a cognitive disorder.  The veteran was oriented 
and alert with no indication of disturbance in thought 
processes.  There was no sign of hallucinations or delusions.  
The veteran did appear to have moderately severe depressive 
symptoms associated with an anxiety disorder.  The examiner 
diagnosed the veteran with PTSD and provided a GAF score of 
60, which is indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning. 

The veteran testified at a personal hearing in March 2005.  
The veteran denied depression, and testified about being 
anxious around people and groups.  The veteran also testified 
about nightmares and flashbacks.  He felt capable of working 
as long as he was not around a lot of people and gave a 
candid assessment that, in his opinion, his overall level of 
disability due to PTSD was moderate.

Under the regulations, a 30 percent rating is warranted for 
PTSD when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411 (2004).

A higher rating, of 50 percent, is not warranted unless there 
is "occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.".  Id.

A 70 percent rating is not warranted unless there is 
disability reflecting deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Applying the current regulations to the facts in this case, 
the Board finds that a disability rating in excess of 30 
percent is not warranted for the veteran's PTSD.  The veteran 
does not have symptoms warranting a higher rating.  There is 
no evidence of a flattened affect, no unusual speech 
patterns, no impairment of memory, no impaired abstract 
thinking, no current suicidal or homicidal ideation, on 
hallucinations, delusions or obsessional rituals, no panic 
attacks, no special disorientation, and no neglect of 
personal hygiene.  The veteran is married for 32 years and 
has three grown children. The only symptom the veteran has 
that suggests a rating in excess of 30 percent is difficulty 
establishing and maintaining effective work and social 
relationships.  VA examination in July 2004 assessed his 
overall impairment of psychological, social, and occupational 
functioning due to PTSD to be moderate in degree.  As noted, 
however, the veteran does have a close relationship with his 
wife.  The Board has found the veteran's report of symptoms 
as highly credible and consistent with the objective medical 
findings of record.  The preponderance of the lay and medical 
evidence, however, is against an initial rating in excess of 
30 percent for the veteran's PTSD symptoms.  38 C.F.R. 
§ 4.130, DC 9411 (2004).

ORDER

Entitlement to service connection for a skin disability is 
granted.

Entitlement to an increased original evaluation for PTSD, 
currently rated as 30 percent disabling, is denied.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


